Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This final office action is in response to the application filed 11/19/2018.

Claims 1 is pending. Claim 1 is the independent claims and claim 2 is cancelled.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims in its entirety. For example, claim 1 states all the elements are under “a consumer display system” including “the arc display system”, “a first horizontal matrix display system”, “a platform display area”, and “a master display system”.  The drawings must show all the elements in its entirety as described in claim 1. Currently, there is no figure that shows each of these elements under a single “consumer display system.” No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The specification is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The instant application is a continuation of 15/249,004.  Therefore the specification in both applications should be the same. However, the specification in this instant application contains much more information, which is considered new matter, pars. 91-114 were never included in the original parent specification. See MPEP 35 USC 132.  Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
In claim 1, line 15, "(i) a header section (210) the header section comprising”  The examiner recommends changing to “(i) a header section (210) comprising”
In claim 1, line 17, “(ii) a mid page are (215) the mid page area comprising”  The examiner recommends changing to (ii) a mid page area (215) comprising “
In claim 1, line 21, “the display of third party input” The examiner recommends changing to “a display of third party input”


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation (Claim 1) cites a “my friends descriptor,” “a follow interface” and “a more details interface”, “a logo area”, and “a control interface” are considered 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Merchant Ratings (https://tinuiti.com/blog/ecommerce/merchant-ratings-what-are-merchant-ratings-and-why-do-they-matter/) in further view of Yelp (https://www.yelp.com/biz/defalcos-italian-eatery-grocery-and-deli-scottsdale?sort_by=date_asc) in further view of VirginiaDot (https://web.archive.org/web/20130311124833/http://dashboard.virginiadot.org/)

Regarding claim 1, Merchant Ratings teaches a computer implemented display system, the display system comprising: a consumer display system (100) to accept and display content ratings entered by a consumer, the consumer display system comprising: 

(ii)    a first horizontal matrix display system (140) comprising a plurality of horizontal display areas (150) with each horizontal display area comprising a filled section (152) and an empty section (154) the volume of the filled section set to reflect a consumer rating, (see figure below) each horizontal display area further including a data descriptor (156) (Customer service, shipping, etc.) and a numeric value (158) with the numeric value comporting to the consumer rating; (see figure below 4.7/5) a second horizontal display matrix display system (140), (see figure below)

April 9th 2012
https://tinuiti.com/blog/ecommerce/merchant-ratings-what-are-merchant-ratings-and-why-do-they-matter


    PNG
    media_image1.png
    202
    392
    media_image1.png
    Greyscale


Merchant Ratings fails to teach 

a platform display area (200) comprising:

(i)    a header section (210) the header section comprising content identifier information (212) 

(ii)    a mid page area (215), a user icon (223) and a gauge and comment display and interface (220);

(iii)    a footer section (230) comprising descriptor information of third party inputs (232), an icon of a third party (237) and the display of third party input (235);

a master display system (300) comprising:


(i) an operator logo area (310), a stage descriptor (312), a my friends descriptor (314), a panel descriptor (316) a search input interface (318) a mail icon (320) a user identifier icon (322), a descriptor (326) of date of posting and identification of poster. wherein the master display system further includes a follow interface (328), a more details interface (330) a third horizontal matrix display system (140), and a content display and control interface (350).

Yelp teaches a consumer display system (100) to accept and display content ratings entered by a consumer, (see below figure with star ratings and accept comments)

4/5/2011
https://www.yelp.com/biz/defalcos-italian-eatery-grocery-and-deli-scottsdale?sort_by=date_asc



    PNG
    media_image2.png
    221
    659
    media_image2.png
    Greyscale

a platform display area (200) comprising:

(i)    a header section (210) the header section comprising content identifier information (212) (see DeFalco’s Eatery in the figure below)
4/5/2011
https://www.yelp.com/biz/defalcos-italian-eatery-grocery-and-deli-scottsdale?sort_by=date_asc


    PNG
    media_image3.png
    246
    654
    media_image3.png
    Greyscale


(ii)    a mid page area (215), a user icon (223) and a gauge and comment display and interface (220); (see figure below with a rating where the user can comment and the figure depicts a user icon, the user may also select a rating)

    PNG
    media_image4.png
    157
    653
    media_image4.png
    Greyscale



(iii)    a footer section (230) comprising descriptor information of third party inputs (232), an icon of a third party (237) and the display of third party input (235); (see figure below which depicts a third party of other users with icons (picture) with display of the third party input and the information of the third party)

4/5/2011
https://www.yelp.com/biz/defalcos-italian-eatery-grocery-and-deli-scottsdale?sort_by=date_asc


    PNG
    media_image5.png
    467
    1159
    media_image5.png
    Greyscale



a master display system (300) comprising:
(i) an operator logo area (310), (Austin (name), city, icon, and amount of reviews in figure below), a my friends descriptor (314), (see figure below (223 friends)) a search input interface (318), (see figure below with yelp search interface) a mail icon (320) (see figure below (send message)), a user identifier icon (322), (see figure below Austin H picture) a descriptor (326) of date of posting and identification of poster. (see figure below date and identity of user) and a content display and control interface (350). (see figure below depicts the review (content display) and control interface (share review, embed, compliment, etc.)) wherein the master display system further includes a follow interface (328), (see follow Austin H.) a more details interface (330) (see useful, funny, cool)
4/5/2011
https://www.yelp.com/biz/defalcos-italian-eatery-grocery-and-deli-scottsdale?sort_by=date_asc


    PNG
    media_image6.png
    171
    530
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    59
    1432
    media_image7.png
    Greyscale

a third horizontal matrix display system (140), (see figure below which shows a rating for the restaurant in addition to the individual ratings of each user) 

4/5/2011
https://www.yelp.com/biz/defalcos-italian-eatery-grocery-and-deli-scottsdale?sort_by=date_asc






    PNG
    media_image8.png
    131
    515
    media_image8.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Merchant Ratings to incorporate the teachings of Yelp. Doing so would allow a user to easily navigate reviews left by users and search for reviews of a product or business that can be easily recognized and displayed in organized fields of content displayed to the user.
Merchant ratings and Yelp fail to teach an arc display system (110), with the arc display system comprising an arc element (115), the arc element defining a hollow area and further defining a plurality of inwardly disposed reference notches (117) and two end notches (118), the arc display system further comprising a pivoting pointer (120) disposed within the arc display system with the pivoting pointer comprising a pivot section (123) attached to a pointer section (121);
VirginiDot teaches an arc display system (110), with the arc display system comprising an arc element (115), the arc element defining a hollow area and further defining a plurality of inwardly disposed reference notches (117) and two end notches (118), the arc display system further comprising a pivoting pointer (120) disposed within the arc display system with the pivoting pointer comprising a pivot section (123) attached to a pointer section (121); (see figure below which shows the hollow area with end notches with a pivoting pointer with the pivot section) (ii) a mid page area (215) the mid page area comprising a second hollow core arc display system (340), (see figure below which shows a second hollow arc display) a third hollow core arc display system (340), (figure below depicts a third hollow core arc)


3/11/2013  
https://web.archive.org/web/20130311124833/http://dashboard.virginiadot.org/



    PNG
    media_image9.png
    571
    1022
    media_image9.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Merchant Ratings and Yelp to incorporate the teachings of VirginiaDOT. Doing so would allow a user to easily identify a rating of a product or business in an easily recognizable fashion to determine other user sentiment of reviews of a company or business.


Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive. See detailed rejection above including Merchant Ratings (https://tinuiti.com/blog/ecommerce/merchant-ratings-what-are-merchant-ratings-and-why-do-they-matter/) in further view of Yelp (https://www.yelp.com/biz/defalcos-italian-eatery-grocery-and-deli-scottsdale?sort_by=date_asc) in further view of VirginiaDot (https://web.archive.org/web/20130311124833/http://dashboard.virginiadot.org/)


The applicant’s first argument (page 1) is that one would not look to combine the teachings of Margines with the teachings of Merchant Ratings, Yelp, and Virginia DOT.  .



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144